UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811 - 04870 General New York AMT-Free Municipal Money Market Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: 05/31/16 FORM N-CSR Item 1. Reports to Stockholders. General New York AMT-Free Municipal Money Market Fund SEMIANNUAL REPORT May 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 17 F O R M O R E I N F O R M AT I O N Back Cover General New York AMT-Free Municipal Money Market Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for General New York AMT-Free Municipal Money Market Fund, covering the six-month period from December 1, 2015 through May 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. A choppy U.S. economic recovery generally has remained intact. New job creation, declining unemployment claims, improved consumer confidence, and higher housing prices have supported an economic expansion that so far has lasted seven years. In response, the Federal Reserve Board raised short-term interest rates in December 2015 for the first time in nearly a decade. Broad measures of U.S. stock and bond market performance exhibited heightened volatility on their way to posting relatively mild gains or losses for the reporting period overall. On the other hand, the global economy has continued to struggle with persistently slow growth despite historically aggressive monetary policies as weak demand, volatile commodity prices, and the lingering effects of various financial crises took their toll. These developments proved especially challenging for financial markets in early 2016, but stocks and riskier sectors of the bond market later rallied to recoup some of their previous losses, and high-quality sovereign bonds mostly benefited from falling interest rates. While we are encouraged by the recent resilience of the financial markets, we expect volatility to persist until global economic uncertainty abates. In addition, wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets suggest that selectivity may be an important determinant of investment success over the months ahead. We encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation June 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2015 through May 31, 2016, as provided by Bill Vasiliou, Primary Portfolio Manager Fund and Market Performance Overview For the six-month period ended May 31, 2016, General New York AMT-Free Municipal Money Market Fund’s Class A shares produced an annualized yield of 0.01%, and Class B shares yielded 0.01%. Taking into consideration the effects of compounding, the fund’s Class A and Class B shares produced annualized effective yields of 0.01% and 0.01%, respectively, for the same period. 1 Supply-and-demand dynamics kept yields of tax-exempt money market instruments at low levels over most of the reporting period. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal, New York state, and New York city income taxes, to the extent consistent with the preservation of capital and the maintenance of liquidity. To pursue its goal, the fund normally invests substantially all of its net assets in short-term, high-quality municipal obligations that provide income exempt from federal, New York state and New York city income taxes. The fund may also invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. In pursuing this objective, we employ two primary strategies. First, we normally attempt to add value by constructing a diverse portfolio of high-quality, municipal money market instruments that provide income exempt from federal, New York state, and New York city income taxes. Second, we actively manage the fund’s average maturity based on our anticipation of supply-and-demand changes in New York’s short-term municipal marketplace. For example, if we expect an increase in short-term supply, we may decrease the average maturity of the fund, which could enable us to take advantage of opportunities when short-term supply increases. Yields generally tend to rise when there is an increase in new-issue supply competing for investor interest. New securities, which are generally issued with maturities in the one-year range, may in turn lengthen the fund’s average maturity if purchased. If we anticipate limited new-issue supply, we may then look to extend the fund’s average maturity to maintain then-current yields for as long as we believe practical. In addition, we try to maintain an average maturity that reflects our view of short-term interest-rate trends and future supply-and-demand considerations. Global Economic Concerns Sparked a Flight to Quality Despite a sustained U.S. economic recovery, persistent global economic challenges and sharp declines in commodity prices triggered a worldwide flight to quality. Strong investor demand caused high-quality U.S. bond yields to fall even when the Federal Reserve Board (the “Fed”) raised short-term interest rates in December. In January, investors again reacted negatively to weak global economic data, and demand for traditional safe havens in the United States intensified further. 3 DISCUSSION OF FUND PERFORMANCE (continued) Issuance volumes also put downward pressure on municipal money market yields. Rising tax receipts for most states and municipalities reduced the need for financing, and robust investor demand was met with a limited supply of new instruments. Expectations of higher interest rates also convinced investors to focus on highly liquid instruments with short maturities. Consequently, yields of variable rate demand notes (“VRDNs”) remained steady near historical lows until the end of March, when seasonal factors sent yields sharply higher. Yields of one-year notes also climbed moderately. The U.S. economic recovery has continued to support better credit conditions for most municipal issuers. In New York, strong tax revenues have enabled the state to balance its budget and achieve better-than-average pension funding levels. Maintaining a Prudent Investment Posture Like most tax-exempt money market funds, we maintained a focus on highly liquid, short-term instruments in this uncertain market environment. We set the fund’s weighted average maturity in a range that is consistent with industry averages, which have remained low compared to historical norms. Indeed, the fund’s short weighted average maturity enabled it to capture higher VRDN yields more quickly when they spiked during the spring. We also have continued to employ a careful and well-researched credit selection strategy. We have focused mainly on instruments with strong liquidity characteristics, including VRDNs, and we have maintained broad diversification across municipal issuers and instruments backed by third parties. In our judgment, state general obligation bonds; essential service revenue bonds issued by water, sewer, and electric enterprises; certain local credits with strong financial positions and stable tax bases; and various health care and education issuers should remain stable credits. Gradual Rate Hikes Expected The Fed has refrained from implementing a second rate hike so far in 2016, indicating that it “continues to closely monitor inflation indicators and global economic and financial developments.” The Fed added that it expects that “economic conditions will evolve in a manner that will warrant only gradual increases in the federal funds rate.” Therefore, while many analysts expect additional rate hikes later this year, those increases are likely to be modest and gradual, and an emphasis on preservation of capital and liquidity remains the prudent course for fund management. June 15, 2016 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term municipal securities holdings involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. Income may be subject to state and local taxes for non-New York residents. Yields provided for the fund’s Class A and Class B shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to a voluntary undertaking that may be extended, terminated, or modified at any time. Had these expenses not been absorbed, fund yields would have been lower. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in General New York AMT-Free Municipal Money Market Fund from December 1, 2015 to May 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2016 Class A Class B Expenses paid per $1,000 † $ 1.15 $ 1.10 Ending value (after expenses) $1,000.08 $1,000.08 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% return for the six months ended May 31, 2016 Class A Class B Expenses paid per $1,000 † $ 1.16 $ 1.11 Ending value (after expenses) $1,023.85 $1,023.90 † Expenses are equal to the fund’s annualized expense ratio of .23% for Class A and .22% for Class B, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS May 31, 2016 (Unaudited) Short-Term Investments - 99.5% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 99.5% Addison Central School District, GO Notes, BAN 1.50 6/28/16 2,500,000 2,501,725 Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Hospital Project) (LOC; Bank of America) 0.50 6/7/16 5,315,000 a 5,315,000 Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Project) (LOC; Bank of America) 0.50 6/7/16 1,890,000 a 1,890,000 Albany Industrial Development Agency, Civic Facility Revenue (Living Resources Corporation Project) (LOC; HSBC Bank USA) 0.44 6/7/16 3,815,000 a 3,815,000 Albany Industrial Development Agency, Civic Facility Revenue (Renaissance Corporation of Albany Project) (LOC; M&T Trust) 0.45 6/7/16 2,185,000 a 2,185,000 Amherst Industrial Development Agency, Civic Facility Revenue (Daemen College Project) (LOC; M&T Trust) 0.45 6/7/16 11,100,000 a 11,100,000 Build New York City Resource Corporation, Revenue (Federation of Protestant Welfare Agencies, Inc. Project) (LOC; TD Bank) 0.43 6/7/16 4,975,000 a 4,975,000 Clarence Central School District, GO Notes, TAN 1.75 6/28/16 4,000,000 4,002,928 Columbia County Capital Resource Corporation, Civic Facility Revenue (The Columbia Memorial Hospital Project) (LOC; HSBC Bank USA) 0.45 6/7/16 4,520,000 a 4,520,000 Columbia County Industrial Development Agency, Civic Facility Revenue (The Columbia Memorial Hospital Project) (LOC; HSBC Bank USA) 0.45 6/7/16 4,130,000 a 4,130,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Marist College Civic Facility) (LOC; TD Bank) 0.42 6/7/16 7,805,000 a 7,805,000 East Aurora Union Free School District, GO Notes, BAN 1.00 6/16/16 3,200,000 3,200,404 East Rochester Union Free School District, GO Notes, BAN 1.50 7/15/16 3,000,000 3,002,575 Franklin County Industrial Development Agency, Civic Facility Revenue (Trudeau Institute, Inc. Project) (LOC; HSBC Bank USA) 0.60 6/7/16 855,000 a 855,000 Geneva Industrial Development Agency, Civic Facility Revenue (The Colleges of the Seneca Project) (LOC; JPMorgan Chase Bank) 0.44 6/7/16 9,610,000 a 9,610,000 6 Short-Term Investments - 99.5% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 99.5% (continued) Monroe County Industrial Development Agency, Revenue (HDF-RWC Project 1, LLC - Robert Weslayan College Project) (LOC; M&T Trust) 0.46 6/7/16 1,800,000 a 1,800,000 Mount Morris Central School District, GO Notes, BAN 1.00 6/29/16 2,075,000 2,075,330 Nassau County Industrial Development Agency, Civic Facility Revenue (Saint Mary's Children and Family Services, Inc. Project) (LOC; TD Bank) 0.44 6/7/16 465,000 a 465,000 New York City, GO Notes (LOC; Morgan Stanley Bank) 0.46 6/7/16 12,760,000 a 12,760,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program - Cobble Hill Health Center, Inc. Project) (LOC; Bank of America) 0.47 6/7/16 1,400,000 a 1,400,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program - Cobble Hill Health Center, Inc. Project) LOC; Bank of America) 0.47 6/7/16 10,000,000 a 10,000,000 New York City Housing Development Corporation, Multi-Family Rental Housing Revenue (Lexington Courts) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.41 6/7/16 3,000,000 a 3,000,000 New York City Industrial Development Agency, Civic Facility Revenue (Jewish Community Center on the Upper West Side, Inc. Project) (LOC; M&T Trust) 0.45 6/7/16 1,500,000 a 1,500,000 New York City Industrial Development Agency, Civic Facility Revenue (Professional Children's School, Inc. Project) (LOC; Wells Fargo Bank) 0.45 6/7/16 1,200,000 a 1,200,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.39 6/1/16 8,420,000 a 8,420,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.39 6/1/16 8,400,000 a 8,400,000 New York City Transitional Finance Authority, Building Aid Revenue 5.00 7/15/16 500,000 502,673 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 99.5% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 99.5% (continued) New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.37 6/1/16 3,500,000 a 3,500,000 New York State Dormitory Authority, Revenue (Highland Community Development Corporation) (LOC; HSBC Bank USA) 0.43 6/7/16 5,290,000 a 5,290,000 New York State Dormitory Authority, Revenue (Le Moyne College) (LOC; TD Bank) 0.41 6/7/16 6,260,000 a 6,260,000 New York State Housing Finance Agency, Housing Revenue (100 Maiden Lane) (Liquidity Facility; FNMA and LOC; FNMA) 0.43 6/7/16 30,175,000 a 30,175,000 New York State Housing Finance Agency, Housing Revenue (29 Flatbush Avenue) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.44 6/7/16 5,000,000 a 5,000,000 New York State Housing Finance Agency, Housing Revenue (42nd Street and 10th Avenue Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.37 6/7/16 5,040,000 a 5,040,000 New York State Housing Finance Agency, Housing Revenue (42nd Street and 10th Avenue Project) (LOC; FHLMC) 0.37 6/7/16 15,700,000 a 15,700,000 New York State Housing Finance Agency, Housing Revenue (Baisley Park Gardens) (LOC; Citibank NA) 0.42 6/7/16 11,465,000 a 11,465,000 Newstead, GO Notes, BAN 2.00 7/21/16 1,659,874 1,662,435 Oneida County Industrial Development Agency, Civic Facility Revenue (Mohawk Valley Community College Dormitory Corporation Project) (LOC; Citibank NA) 0.42 6/7/16 6,680,000 a 6,680,000 Oneida County Industrial Development Agency, Civic Facility Revenue (Mohawk Valley Network Inc. Obligated Group; Faxton-Saint Luke's Healthcare) (LOC; Bank of America) 0.50 6/7/16 5,915,000 a 5,915,000 Oneida County Industrial Development Agency, Civic Facility Revenue (Saint Elizabeth Medical Center Facility) (LOC; HSBC Bank USA) 0.44 6/7/16 8,000,000 a 8,000,000 Oswego County Industrial Development Agency, Civic Facility Revenue (Springside at Seneca Hill, Inc. Project) (LOC; M&T Trust) 0.50 6/7/16 1,495,000 a 1,495,000 8 Short-Term Investments - 99.5% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 99.5% (continued) Otsego County Industrial Development Agency, Civic Facility Revenue (Saint James Retirement Community Project) (LOC; M&T Trust) 0.45 6/7/16 1,135,000 a 1,135,000 Putnam County Industrial Development Agency, Civic Facility Revenue (United Cerebral Palsy of Putnam and Southern Dutchess Project) (LOC; TD Bank) 0.41 6/7/16 5,000,000 a 5,000,000 Rensselaer Industrial Development Agency, Senior Housing Revenue (Brunswick Senior Housing Project) (LOC; FHLB) 0.42 6/1/16 2,320,000 a 2,320,000 Rockland County Industrial Development Authority, Revenue (Northern Manor Multicare Center, Inc. Project) (LOC; M&T Trust) 0.50 6/7/16 3,675,000 a 3,675,000 Solvay Union Free School District, GO Notes, BAN 1.50 6/30/16 1,743,739 1,744,766 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties - Vanderbilt/Larned Project) (LOC; M&T Trust) 0.46 6/7/16 700,000 a 700,000 Tompkins County Industrial Development Agency, Civic Facility Revenue (Community Development Properties Ithaca, Inc. Project) (LOC; M&T Trust) 0.50 6/7/16 5,300,000 a 5,300,000 Triborough Bridge and Tunnel Authority, General Revenue, Refunding (LOC; The Bank of Tokyo-Mitsubishi UFJ, Ltd.) 0.41 6/7/16 7,985,000 a 7,985,000 Victor Central School District, GO Notes, Refunding 3.00 6/15/16 1,055,000 1,056,071 Wellsville, GO Notes, BAN 2.00 7/27/16 2,000,000 2,003,458 Westchester County Industrial Development Agency, Civic Facility Revenue (Westchester Arts Council, Inc. Project) (LOC; Wells Fargo Bank) 0.45 6/7/16 2,405,000 a 2,405,000 Total Investments (cost $259,937,365) 99.5% Cash and Receivables (Net) 0.5% Net Assets 100.0% a Variable rate demand note—rate shown is the interest rate in effect at May 31, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Housing 30.4 Health Care 19.2 Education 19.0 City 7.2 Industrial 7.2 Utility-Water and Sewer 7.1 Transportation Services 3.1 Other 6.3 † Based on net assets. See notes to financial statements. 10 Summary of Abbreviations (Unaudited) ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option Tax-Exempt Receipts PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. 11 STATEMENT OF ASSETS AND LIABILITIES May 31, 2016 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: 259,937,365 259,937,365 Cash 939,711 Interest receivable 361,878 Prepaid expenses 45,437 261,284,391 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(c) 100,321 Payable for shares of Beneficial Interest redeemed 32,321 Accrued expenses 25,840 158,482 Net Assets ($) 261,125,909 Composition of Net Assets ($): Paid-in capital 261,116,069 Accumulated net realized gain (loss) on investments 9,840 Net Assets ($) 261,125,909 Net Asset Value Per Share Class A Class B Net Assets ($) 137,293,807 123,832,102 Shares Outstanding 137,295,728 123,835,092 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended May 31, 2016 (Unaudited) Investment Income ($): Interest Income 328,844 Expenses: Management fee—Note 2(a) 695,002 Shareholder servicing costs—Note 1 and Note 2(c) 264,114 Distribution and prospectus fees—Note 2(b) 142,274 Professional fees 55,035 Registration fees 18,658 Prospectus and shareholders’ reports 17,499 Custodian fees—Note 2(c) 14,914 Trustees’ fees and expenses—Note 2(d) 8,668 Miscellaneous 18,665 Total Expenses 1,234,829 Less—reduction in expenses due to undertaking—Note 2(a) (918,239) Less—reduction in fees due to earnings credits—Note 2(c) (381) Net Expenses 316,209 Investment Income—Net, representing net increase in net assets resulting from operations 12,635 See notes to financial statements. 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2016 (Unaudited) Year Ended November 30, 2015 Operations ($): Investment income—net 12,635 50 Net realized gain (loss) on investments - 9,840 Net Increase (Decrease) in Net Assets Resulting from Operations 12,635 9,890 Dividends to Shareholders from ($): Investment income—net: Class A (6,570) (1,806) Class B (6,065) (3,379) Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Class A 26,950,261 126,125,523 Class B 126,318,567 275,926,869 Dividends reinvested: Class A 6,570 1,765 Class B 6,065 3,347 Cost of shares redeemed: Class A (38,211,757) (59,358,689) Class B (137,219,617) (285,781,912) Increase (Decrease) in Net Assets from Beneficial Interest Transactions 56,916,903 Total Increase (Decrease) in Net Assets 56,921,608 Net Assets ($): Beginning of Period 283,275,820 226,354,212 End of Period 261,125,909 283,275,820 See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended May 31, 2016 (Unaudited ) Year Ended November 30, Class A Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net a .000 .000 .000 .000 .000 .000 Distributions: Dividends from investment income—net a (.000) (.000) (.000) (.000) (.000) (.000) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .01 b .00 c .00 c .00 c .00 c .00 c Ratios/ Supplemental Data (%): Ratio of total expenses to average net assets .69 d .71 .70 .71 .69 .67 Ratio of net expenses to average net assets .23 d .13 .17 .22 .27 .33 Ratio of net investment income to average net assets b .01 d .00 .00 .00 .00 .00 Net Assets, end of period ($ x 1,000) 137,294 148,549 81,779 100,790 137,073 168,990 a Amount represents less than $.001 per share. b Not annualized. c Amount represents less than .01%. d Annualized. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended
